                             UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF PENNSYLVANIA
RONALD ANDREW SCOTT, JR.,                        :
                       Petitioner                 :   CIVIL ACTION NO. 3:19-0500
          v.                                      :        (JUDGE MANNION)
JAMEY LUTHER, et al.,                            :
                       Respondents                :
                                            ORDER
          In accordance with the memorandum issued this same day, IT IS
HEREBY ORDERED THAT:
          (1)          the report of Judge Arbuckle, (Doc. 14), is ADOPTED;
          (2)          the petitioner’s petition for writ of habeas corpus under 28
                       U.S.C. §2254, (Doc. 1), is DISMISSED WITHOUT
                       PREJUDICE; and
          (3)          the Clerk of Court is directed to CLOSE THIS CASE.




                                                  s/ Malachy E. Mannion
                                                  MALACHY E. MANNION
                                                  United States District Judge




Date: November 14, 2019
19-0500-01-ORDER.wpd
